THE OHIO VALLEY BANK COMPANY
THIRD AMENDED AND RESTATED
DIRECTOR DEFERRED FEE AGREEMENT
 
This THIRD AMENDED AND RESTATED DIRECTOR DEFERRED FEE AGREEMENT (this
“Agreement”) is adopted this 13th day of May, 2015 by and between THE OHIO
VALLEY BANK COMPANY, a state-chartered commercial bank located in Gallipolis,
Ohio (the “Company”), and Brent A. Saunders (the “Director”).  This Agreement
amends and restates the Second Amended and Restated Director Deferred Fee
Agreement between the Company and the Director dated December 18, 2012 (the
“2012 Amendment”), which amended and restated the prior Director Deferred Fee
Agreement between the Company and the Director dated October 16, 2007 (the “2007
Amendment”), which amended and restated the prior Director Deferred Fee
Agreement between the Company and the Director dated November 19, 2002 and
amended on January 13, 2004 (the “2002 Agreement”).
 
The parties intended that the 2007 Amendment to be a material modification of
the 2002 Agreement such that all amounts earned and vested prior to December 31,
2004 shall be subject to the provisions of Section 409A of the Code and the
regulations promulgated thereunder.  The purpose of the 2012 Amendment was to
clarify certain provisions with respect to the requirements of the Employee
Retirement Income Security Act of 1974, as amended, and Section 409A of
Code.  The purpose of the amendment and restatement reflected in this Agreement
is to modify the definition of Normal Retirement Age so that it is consistent
with the retirement requirements of the Company’s bylaws. The terms of this
Agreement do not materially change the terms of the 2012 Amendment.
 
The purpose of this Agreement is to provide specified benefits to the Director,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company.  This Agreement shall be unfunded for tax purposes.
 
Article 1
Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1
“Beneficiary” means each designated person or entity, or the estate of the
deceased Director, entitled to any benefits upon the death of the Director
pursuant to Article 6.

 
1.2
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 
1.3
“Board” means the Board of Directors of the Company as from time to time
constituted.

 
1.4
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, as may be amended from time to time.

 
1.5
“Deferral Account” means the Company’s accounting of the Director’s accumulated
Deferrals plus accrued interest.

 
1.6
“Deferral Election Form” means the form or forms established from time to time
by the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate the amount of Deferrals.

 
1.7
“Deferrals” means the amount of Fees which the Director elects to defer
according to this Agreement.

 
1.8
“Disability” means the Director: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company, provided that the definition of “disability” applied under such
insurance program complies with the requirements of the preceding
sentence.  Upon the request of the Plan Administrator, the Director must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.

 
1.9
“Effective Date” means January 1, 2005.

 
1.10
“Fees” means the total fees earned by the Director during a Plan Year.

 
1.11
“Normal Retirement Age” means the Annual Meeting of Shareholders following the
date on which the Director attains age seventy (70).

 
1.12
“Plan Administrator” means the plan administrator described in Article 8.

 
1.13
“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 
1.14
“Specified Employee” means an employee who at the time of Termination of Service
is a key employee of the Company, if any stock of the Company is publicly traded
on an established securities market or otherwise.  For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”).  If the employee is a key employee during an identification period,
the employee is treated as a key employee for purposes of this Agreement during
the twelve (12) month period that begins on the first day of April following the
close of the identification period.

 
1.15
“Termination for Cause” has the meaning set forth in Article 7.

 
1.16
“Termination of Service” means a “separation from service” within the meaning of
Treasury Regulation §1.409A-1(h) of the Director’s service with the Company and
any person with whom the Company would be considered a single employer under
Code Sections 414(b) and (c) for reasons other than death or Disability.

 
1.17
“Unforeseeable Emergency” means a severe financial hardship to the Director
within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting from an
illness or accident of the Director, the Director’s spouse, the Beneficiary, or
the Director’s dependent (as defined in Code Section 152 without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Director’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Director.

 
Article 2
Deferral Election
 
2.1
Elections Generally.  The Director may annually file a Fees Deferral Election
Form with the Plan Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to such Fees will be
performed.  Notwithstanding anything to the contrary, the Director may not elect
to defer Fees in an amount greater than $10,000 each Plan Year, or such greater
or lesser amount as may be established by the Board each Plan Year.

 
2.2
Initial Election.  After being notified by the Plan Administrator of becoming
eligible to participate in this Agreement, the Director may make an initial
deferral election by delivering to the Plan Administrator a signed Deferral
Election Form and a Beneficiary Designation Form within thirty (30) days of
becoming eligible, with respect to any Fees to be paid for services to be
performed after such election is made.  The Deferral Election Form shall set
forth the amount of Fees to be deferred.  However, if the Director was eligible
to participate in any other account balance plans sponsored by the Company (as
referenced in Code Section 409A) prior to becoming eligible to participate in
this Agreement, the initial election to defer Fees under this Agreement shall
not be effective until the Plan Year following the Plan Year in which the
Director became eligible to participate in this Agreement.

 
2.3
Election Changes.  The Director may modify the amount of Fees to be deferred
annually by filing a new Deferral Election Form with the Company.  The modified
deferral shall not be effective until the calendar year following the year in
which such subsequent Deferral Election Form is received by the Company.

 
2.4
Hardship.  If an Unforeseeable Emergency occurs, the Director, by written
instructions to the Company, may discontinue deferrals hereunder.  Any
subsequent Deferral Elections may be made only in accordance with Section 2.3
hereof.

 
Article 3
Deferral Account
 
3.1
Establishing and Crediting.  The Company shall establish a Deferral Account on
its books for the Director and shall credit to the Deferral Account the
following amounts:

 
(a)           Any Deferrals hereunder; and


(b)           Interest as follows:


(i)  
At the end of each Plan Year and immediately prior to the payment of any
benefits, interest shall be credited on the Deferral Account balance at an
annual rate determined by the Board of Directors in its sole discretion,
compounded annually; and



 
(ii)
At the end of each Plan Year during any applicable installment period, interest
shall be credited on the Deferral Account balance at an annual rate determined
by the Board of Directors in its sole discretion, compounded annually.

 
3.2
Statement of Accounts.  The Plan Administrator shall provide to the Director,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 
3.3
Accounting Device Only.  The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement.  The Deferral Account is not a trust
fund of any kind.  The Director is a general unsecured creditor of the Company
for the distribution of benefits.  The benefits represent the mere Company
promise to distribute such benefits.  The Director’s rights are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by the Director’s creditors.

 
Article 4
Distributions During Lifetime
 
4.1
Normal Retirement Benefit.  Upon Termination of Service, the Company shall
distribute to the Director the benefit described in this Section 4.1 in lieu of
any other benefit under this Article.

 
 
4.1.1
Amount of Benefit.  The benefit under this Section 4.1 is the Deferral Account
balance at Termination of Service.

 
 
4.1.2
Payment of Benefit.  The Company shall distribute the benefit to the Director in
one hundred twenty (120) consecutive monthly installments commencing on the
first day of the month following Termination of Service.

 
4.2
Disability Benefit.  If the Director experiences a Disability which results in
Termination of Service, the Company shall distribute to the Director the benefit
described in this Section 4.2 in lieu of any other benefit under this Article.

 
 
4.2.1
Amount of Benefit.  The benefit under this Section 4.2 is the Deferral Account
balance at Termination of Service.

 
 
4.2.2
Payment of Benefit.  The Company shall distribute the benefit to the Director in
one hundred twenty (120) consecutive monthly installments commencing on the
first day of the month following Termination of Service.

 
4.3
Hardship Distribution.  If an Unforeseeable Emergency occurs, the Director may
petition the Board to receive a distribution from the Agreement (a “Hardship
Distribution”).  The Board in its sole discretion may grant such petition.  If
granted, the Director shall receive, within sixty (60) days, a distribution from
the Agreement only to the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution.  In any event, the maximum amount
which may be paid out pursuant to this Section 4.3 is the Deferral Account
balance as of the day the Director petitioned the Board to receive a Hardship
Distribution.  Such a distribution shall reduce the Deferral Account balance.  A
distribution under this Section 4.3 may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Director’s assets, to the extent
the liquidation of such assets would not cause severe financial hardship, or by
cancellation of deferrals in accordance with Section 2.4 of this Agreement.

 
4.4
Restriction on Commencement of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Director is considered a Specified
Employee, the provisions of this Section 4.4 shall govern all distributions
hereunder.  If benefit distributions which would otherwise be made to the
Director due to Termination of Service are limited because the Director is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Termination of Service.  Rather, any distribution which
would otherwise be paid to the Director during such period shall be accumulated
and paid to the Director in a lump sum on the first day of the seventh month
following Termination of Service.  All subsequent distributions shall be paid in
the manner specified.

 
4.5
Distributions Upon Taxation of Amounts Deferred.  If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Director becomes subject to tax on the amounts deferred hereunder, then
the Company may make a limited distribution to the Director in a manner that
conforms to the requirements of Code section 409A.  Any such distribution will
decrease the Director’s benefits distributable under this Agreement.

 
4.6
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:



(a)  
may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A and the regulations thereunder;



 
(b)
must, for benefits distributable under Sections 4.1 and 4.2, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and



 
(c)
must take effect not less than twelve (12) months after the election is made.

 
Article 5
Distributions at Death
 
5.1
Death During Active Service.  If the Director dies while in active service to
the Company, the Company shall distribute to the Beneficiary the benefit
described in this Section 5.1.  This benefit shall be distributed in lieu of the
benefits under Article 4.

 
 
5.1.1
Amount of Benefit.  The benefit under Section 5.1 is the greater of: a) the
Deferral Account balance as of the Director’s death; or b) the projected
Deferral Account balance had the Director continued to defer at the current rate
until Normal Retirement Age.

 
 
5.1.2
Payment of Benefit.  The Company shall distribute the benefit to the Beneficiary
in one hundred twenty (120) consecutive monthly installments commencing on the
first day of the fourth month following the Director’s death.

 
5.2
Death During Distribution of a Benefit.  If the Director dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Company shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts that would have been
distributed to the Director had the Director survived.

 
5.3
Death After Termination of Service But Before Payment of a Lifetime Benefit
Commences.  If the Director is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall pay to the Director’s beneficiary the same benefits that the
Director was entitled to prior to death except that the benefit distributions
shall commence on the first day of the fourth month following the Director’s
death.

 
Article 6
Beneficiaries
 
6.1
In General.  The Director shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Director.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Director participates.

 
6.2
Designation.  The Director shall designate ‘a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent.  If the Director names someone other than
the Director’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Director’s spouse and
returned to the Plan Administrator.  The Director’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Director or if the Director names a spouse as Beneficiary and the marriage is
subsequently dissolved.  The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and
procedures.  Upon the acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled.  The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Director and accepted by the Plan
Administrator prior to the Director’s death.

 
6.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 
6.4
No Beneficiary Designation.  If the Director dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse shall be the designated Beneficiary.  If the Director has
no surviving spouse, any benefit shall be paid to the personal representative of
the Director’s estate.

 
6.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Director and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 
Article 7
General Limitations
 
7.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement in
excess of the Deferrals if the Company terminates the Director’s service for:

 
(a)           Gross negligence or gross neglect of duties to the Company;


(b)           Commission of a felony or of a gross misdemeanor involving moral
turpitude; or


 
(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Director’s service and resulting
in a material adverse effect on the Company.

 
7.2
Suicide or Misstatement.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement in
excess of the Deferrals if the Director commits suicide within two (2) years
after the Effective Date, or if an insurance company which issued a life
insurance policy covering the Director and owned by the Company denies coverage
(i) for material misstatements of fact made by the Director on an application
for such life insurance, or (ii) for any other reason.

 
7.3
Removal.   Notwithstanding any provision of this Agreement to the contrary, the
Company shall not distribute any benefit under this Agreement in excess of the
Deferrals (i.e., Deferral Account minus interest credited thereon) if the
Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

 
7.4
Excess Parachute Payment.  Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
in excess of the Deferrals to the extent the benefit would be an excess
parachute payment under Section 280G of the Code.

 
Article 8
Administration of Agreement
 
8.1
Plan Administrator Duties.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 
8.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Company.

 
8.3
Binding Effect of Decisions.  Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 
8.4
Indemnity of Plan Administrator.  The Company shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 
8.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the Director’s death,
Disability or Termination of Service, and such other pertinent information as
the Plan Administrator may reasonably require.

 
Article 9
Claims and Review Procedures
 
9.1
Claims Procedure.  The Director or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:

 
 
9.1.1
Initiation - Written Claim.  The claimant initiates a claim by submitting to the
Company a written claim for the benefits.  If such a claim relates to the
contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

 
 
9.1.2
Timing of Company Response.  The Company shall respond to such claimant within
ninety (90) days after receiving the claim (or, if such claim is on account of
disability, no later than forty-five (45) days).  If the Company determines that
special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days (or, if
such claim is on account of disability, for not more than two additional thirty
(30) day periods) by notifying the claimant in writing, prior to the end of the
initial period, that an additional period is required.  The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision.  (If the claim is on account of disability, the
notice will also include the standards for entitlement for a benefit, unresolved
issues, and information needed to resolve those issues.  The claimant will be
given at least 45 days to supply any needed information.  The period that the
claimant takes to produce the needed information does not count against the
period for deciding the claim.)

 
 
9.1.3
Notice of Decision.  If the Company denies part or all of the claim, the Company
shall notify the claimant in writing of such denial.  The Company shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 
(a)           The specific reasons for the denial;


 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;



 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;



 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;



 
(e)
A statement of the claimant’s right to bring a civil action following an adverse
benefit determination on review; and



 
(f)
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1).

 
9.2
Review Procedure.  If the Company denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Company of the
denial, as follows:

 
 
9.2.1
Initiation - Written Request.  To initiate the review, the claimant, within
sixty (60) days after receiving the Company’s notice of denial (or, if such
claim is a claim on account of disability, within one-hundred-eighty (180)
days), must file with the Company a written request for review.

 
 
9.2.2
Additional Submissions - Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Company shall also provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits.

 
 
9.2.3
Considerations on Review.  In considering the review, the Company shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 
 
9.2.4
Timing of Company Response.  The Company shall respond in writing to such
claimant within sixty (60) days after receiving the request for review (or, if
such claim is on account of disability, no later than forty-five (45) days).  If
the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional sixty (60) days (or, if such claim is on account of disability, no
later than forty-five (45) days) by notifying the claimant in writing prior to
the end of the initial period that an additional period is required.  The notice
of extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 
 
9.2.5
Notice of Decision.  The Company shall notify the claimant in writing of its
decision on review.  The Company shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 
(a)           The specific reasons for the denial;


 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;



 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits;



 
(d)
A statement of the claimant’s right to bring a civil action; and



 
(e)
In the case of an adverse determination of a claim on account of disability, if
an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either (i) the specific rule,
guideline, protocol, or other similar criterion; or (ii) a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of the rule, guideline, protocol, or
other similar criterion will be provided free of charge to the claimant upon
request.

 
Article 10
Amendments and Termination
 
10.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Company and the Director.  However, the Company may unilaterally amend this
Agreement to conform to written directives to the Company from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.

 
10.2
Plan Termination Generally.  This Agreement may be terminated only by a written
agreement signed by the Company and the Director.  Except as provided in Section
10.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement.  Rather, after such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.

 
10.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 10.2, if this Agreement terminates in the following circumstances:

 
 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(a)(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Company’s arrangements which are substantially similar to
the Agreement are terminated so the Director and all participants in the Similar
Arrangements (as defined below) are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements;



 
(b)
Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Director’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or



 
(c)
Upon the Company’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

 
the Company may distribute Deferral Account balance, determined as of the date
of the termination of the Agreement, to the Director in a lump sum subject to
the above terms.
 
Article 11
Miscellaneous
 
11.1
Binding Effect.  This Agreement shall bind the Director and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 
11.2
No Guarantee of Service.  This Agreement is not a contract for employment.  It
does not give the Director the right to remain as a member of the Board, nor
does it interfere with the Company’s right to discharge the Director.  It also
does not require the Director to remain a member of the Board nor interfere with
the Director’s right to terminate service at any time.

 
11.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 
11.4
Tax Withholding and Reporting.  The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement.  Director acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authorities.  The Company shall satisfy all applicable reporting requirements,
including those under Section 409A of the Code and regulations thereunder.

 
11.5
Applicable Law.  This Agreement and all rights hereunder shall be governed by
the laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.

 
11.6
Unfunded Arrangement.  The Director and the Beneficiary are general unsecured
creditors of the Company for the distribution of benefits under this
Agreement.  The benefits represent the mere promise by the Company to distribute
such benefits.  The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Director’s life
or other informal funding asset is a general asset of the Company to which the
Director and the Beneficiary have no preferred or secured claim.

 
11.7
Reorganization.  The Company shall not merge or consolidate into or with another
Company, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Company under this
Agreement.  Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor bank.

 
11.8
Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Director as to the subject matter hereof No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.

 
11.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 
11.10
Alternative Action.  In the event it shall become impossible for the Company or
the Plan Administrator to perform any act required by this Agreement, the
Company or Plan Administrator may in its discretion perform such alternative act
as most nearly carries out the intent and purpose of this Agreement and is in
the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 
11.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 
11.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.

 
11.13
Notice.  Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 
The Ohio Valley Bank Company
Attn:  BOLI Administrator
P O Box 240  420 Third Avenue
Gallipolis OH  45631-0240
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.
 
11.14
Compliance with Section 409A.  This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 
IN WITNESS WHEREOF, the Director and an authorized representative of the Company
have signed this Agreement.
 
 
 
 
 

 DIRECTOR:    THE OHIO VALLEY BANK COMPANY        /s/Brent A. Saunders    By:
/s/Paula W. Clay  Brent A. Saunders    Title: AVP and Assistant Secretary

 
 
 
 
 
 
 
 
